Citation Nr: 0815208	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2008; a transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for asthma.  At his March 2008 hearing he testified that the 
symptoms which formed the basis of his initial diagnosis of 
asthma in 2003 are identical to those experienced during 
service (which were diagnosed as heart and sinus problems).  
He indicated that, subsequent to testing, severe asthma was 
diagnosed at St. Elizabeth's Hospital in Chicago, Illinois in 
2003.  Hearing Transcript, p. 4-5.  The veteran also 
testified that he was hospitalized for three days at St. 
Elizabeth's Hospital and South Suburban (?) because of chest 
pain and breathing problems.  

A review of the claims file reflects that records received 
from Dr. Munoz in June 2004 contain some records from St. 
Elizabeth's Hospital.  However, none of these records include 
any 2003 test results indicating a diagnosis of asthma.  
Similarly, there are no hospitalization records from St. 
Elizabeth's Hospital or South Suburban of record.  The only 
medical evidence currently of record which references asthma 
is a July 2001 Dr. Munoz treatment record noting a diagnosis 
of allergic asthma and a December 2001 Dr. Munoz treatment 
record noting a possible diagnosis of asthma.  

Section 3.159, subpart (c)(1) of Title 38 of the Code of 
Federal Regulations directs VA to make reasonable efforts to 
obtain relevant non-Federal records necessary to substantiate 
the claim.  38 C.F.R. § 3.159(c)(1) (2007).  In the present 
case, it appears that the outstanding St. Elizabeth Hospital 
and South Suburban medical records are pertinent to the 
veteran's claim.  Moreover, there is no indication that the 
veteran previously alerted VA as to the existence of these 
records; thus, no efforts have been made to obtain the above 
identified outstanding treatment records.  Under such 
circumstances, the Board finds that the veteran's claim 
should be remanded to allow him an opportunity to submit this 
evidence or information sufficient to allow VA to request 
these records for him.

If any of the evidence obtained indicates that the veteran 
has asthma which may be related to his military service, 
including his claimed symptoms of dizziness and chest pain, 
then schedule him for a VA examination to obtain a new 
etiological opinion.  The examiner must have access to the 
claims file and should review any evidence indicating a 
positive association between any current asthma and service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated the veteran for asthma as well 
as dates of treatment.  Such request should 
specifically ask for information regarding 
the following facilities: St. Elizabeth's 
Hospital and South Suburban (?) (where he 
was hospitalized for chest pain and 
breathing problems).  After securing the 
necessary release(s) from the veteran, 
obtain these records.

2.  If, and only if, evidence is obtained 
that indicates the veteran has asthma 
which may be related to his military 
service, including his claimed symptoms of 
dizziness and chest pain during service, 
then schedule him for a VA examination for 
the purpose of ascertaining the etiology 
of any current asthma.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of any 
asthma, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current asthma is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's active military service, 
including his claimed in-service symptoms 
of chest pain and dizziness.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has asthma 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



